DETAILED ACTION
Claims 1 – 20 are pending in the present application. Of these, claims 11–20 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 23rd, 2021 is acknowledged. Claims 11–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. 
The Office also thanks Applicant for electing species A4 (pertaining to the sintering additive material- molybdenum dioxide), and B1 (pertaining to the oxide – uranium).

Claim Interpretation
The term “circumferential direction” in claim 1 is being interpreted as “in the direction that the circumference of a circle would take”, that is, in a circular direction that is perpendicular to the radial direction. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3–10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang Dorr et al, US 20050195933 A1 (hereinafter “Dorr”) in view of Charles Ahlfeld et al, US 20120257707 A1 (hereinafter “Ahlfeld”).	
Regarding claim 1, Dorr discloses a nuclear-fuel sintered pellet based on oxide manufactured using an oxide to which at least one of a group including uranium (U), plutonium (Pu), gadolinium (Gd), and thorium (Th) is added (para. 21: uranium oxide is the starting mixture), the nuclear-fuel sintered pellet comprising: a precipitate material generated due to a sintering additive (MoO2 or MoO3) during a sintering process in a microstructure of nuclear-fuel sintered pellet thereof (a molybdenum oxide is added before sintering and produces spherical precipitations).
However Dorr fails to teach the precipitate material is uniformly dispersed in a circumferential direction.
Ahlfeld also teaches a nuclear-fuel sintered pellet having a precipitate,
the precipitate material is uniformly dispersed in a circumferential direction (Ahlfeld Figs. 1H, 1I; para. 46,57,71-72: From para. 71, a precipitating agent precipitates out to the grain boundaries 112 of nuclear fuel 104. From para. 57, the grains 106 may be uniformly oriented as shown in Fig. 1H such that their narrow dimensions are aligned substantially perpendicular to a thermal gradient 136 pointing radially. This results in a uniform dispersion in a circumferential direction perpendicular to the radial direction).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Ahlfeld of precipitates in a circumferential direction, to the base fuel pellet of Dorr. According to Ahlfeld para. 71 and 73, such a grain boundary network formed of precipitates will create voids that are favorable to lower fuel burn up by releasing fission gas.

Regarding claim 3, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of claim 1, wherein the precipitate material is disposed along a crystal grain boundary (Ahlfeld para. 71-72: please refer to the discussion of claim 1).

Regarding claim 4, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of claim 1, wherein the precipitate material has a length of 3 to 30 um and a thickness of 1 to 10 um (Ahlfeld Fig. 1G; para. 54-55,60: the grain sizes are around 3-10 um that corresponds to lengths of the precipitate materials along the grain boundaries).

Regarding claim 5, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of claim 1, wherein the sintering additive includes at least one of a group including copper (I) oxide (CuO), copper (II) oxide (Cu2O), chromium carbide (Cr23C6), molybdenum dioxide (MoO2), molybdenum trioxide (MoO3), molybdenum carbide (Mo2C), and molybdenum disilicide (MoSi2) (Dorr para. 21: molybdenum dioxide (MoO2) and molybdenum trioxide (MoO3) are included).
Regarding claim 6, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of (Dorr para. 3: TiO2 may be included as an additive to promote grain growth; Ahlfeld para. 134: TiO2 may be included as the sintering additive, labeled as dispersant particles).

Regarding claim 7, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of claim 6, wherein a content of the titanium dioxide (TiO2) is 0.05 to 0.70 wt% based on an oxide for the nuclear-fuel sintered pellet (Dorr para. 8: a Ti alloy may be  from 0.1% to 6% weight, which contains values comprised in the claimed range).

Regarding claim 8, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of claim 1, wherein an addition amount of the sintering additive is 0.5 to 10.0 wt% based on the oxide for the nuclear-fuel sintered pellet (Dorr para. 8: a Ti alloy may be  from 0.1% to 6% weight; Ahlfeld para. 134: a wt% for zirconium in a metal alloy or ceramic based nuclear fuel is around 0 to 10%).

Regarding claim 9, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of claim 5, further comprising: a metal aluminum (Al) powder (Dorr para. 3: Al2O3 is comprised).

Regarding claim 10, Dorr modified by Ahlfeld discloses the nuclear-fuel sintered pellet of claim 9, wherein a content of the metal aluminum powder is 0.01 to 0.10 wt% based on an oxide for the nuclear-fuel sintered pellet (Dorr para. 8: a Ti, Cr, Nb, Mo, and/or Wo may be  from 0.1% to 6% weight, which contains values comprised in the claimed range; Ahlfeld para. 50: uranium aluminum may be comprised). It would have been obvious to one of ordinary skill in 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests wherein the precipitate material forms a donut-shaped two-dimensional precipitate cluster. 
The closest prior art Ahlfeld suggests nuclear fuel particles that may be spherical, ellipsoidal, or toroidal in shape, so that one may infer the grain boundaries around these shapes become donut-shaped, but they would not be two-dimensional. Applicant’s invention shows that the precipitate clusters are substantially planar, whereas Ahlfeld does not teach this because Ahlfeld’s method of formation is different. Other prior arts like Kurina and Wang (“Research on the preparation and sintering process of (U,Ti)O2 dispersion fuel microsphere”- see IDS) teach substantially round fuel grains, but there is no suggestion that these lie in two dimensions, or that the precipitates are donut-shaped.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Kurina Abstract, Yang para. 5, and Kang para. 26 teach sintering additives for nuclear fuel 

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646